Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-5 are pending.  Claims 1, 4, and 5 are independent.

Rejection under 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsumekawa et al. (US 2017/0064125 A1) in view of Ikeda (US 7802899).
	Regarding claim 1, Tsumekawa et al. discloses an imaging device (Figs. 1-8A, with Fig. 8A showing substantially top view; para 0039-0051, note para 0046 and 0049) comprising:  
an imaging sensor (68 in Fig. 1) to image a medium (s); and 
a light source unit (50 including light guide 22 and reflector 32 in Fig. 1) located so as to be inclined with respect to a medium conveying surface (11) or a medium placing surface, to emit light to the medium; wherein
the light source unit (50) includes 
a light emitting element (51A), 
a light guide (22) provided with the light emitting element (51A) on a first end surface side (the end shown in Fig. 7, which is the end shown at the left part of Fig. 8A), to guide light emitted from the light emitting clement in a predetermined direction (the longitudinal direction of the light guide 22), and emit the light toward the medium (s) from an emitting surface (24 in Fig. 1) extending in the predetermined direction, and 
a reflector (reflection member 32) located around the light guide other than the emitting surface (24) (and also other than a light guide surface 27 shown in Fig. 4) (para 0049, Figs. 1, 5, and 8A), wherein 
the light guide (22) includes a light diffusing surface (25 Fig. 4) on an opposite side to the emitting surface (24), wherein 
the reflector (32, see Fig. 8A) does not cover a second end surface (the surface, of light guide 22, at the right part of Fig. 8A) opposite to the first end surface (shown at the left part of Fig. 8A) of the light guide (22), and wherein 
a medium side surface (light blocking portion 33 of reflection member 32, Figs. 5 and 8A, para 0051) of the reflector (32) is located so as to protrude from the second end surface of the light guide (22) (this claim limitation is met since the reflection member 32, including light blocking portion 33, “is slightly longer than the light guide 22 in the main-scan direction”, which is the x-direction in Fig. 7, the left-right direction as viewed in Fig. 8A, and the direction into or out of the page of Fig. 1, see para 0049).

	Tsumekawa et al. differs from the claimed invention in that the claimed invention requires the reflector be “located around the light guide other than the emitting surface”, whereas the reflector (reflection member 32) of Tsumekawa et al. is located around the light guide other than not only the emitting surface (24) but also a light guide surface 27 shown in Fig. 4) (para 0049, Figs. 1, 5, and 8A).

	Ikeda discloses a light source unit including a light guide (26) and a white light guide case (28).  The white light guide case (28) has a u-shape and reflects light from the light guide back to the light guide (an inherent feature of the white case 28, Figs. 1-3, col. 3, lines 11-15 and 22-23).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Ikeda to modify the reflector (32) of Tsumekawa so that the reflector (32) is located around the light guide (22) other than the light emitting surface (24), to reflect light that is within the light guide (22) and incident on the surface (27 in Fig. 4) of the light guide (22) back to the light guide in order to increase or maximize light intensity at the light emitting surface (24) toward the document (s).

Regarding claim 3/1, the light diffusing surface (25) is provided so as to extend to the second end surface (the right side end surface of light guide 22, Fig. 4) of the light guide (22) (for the second end surface, compare the position of protrusion 31 in Fig. 4 and that in Fig. 7).

	Claim 4 is also met by Tsumekawa et al. in view of Ikeda since the imaging device discussed for claim 1 is employed in an image reading apparatus comprising a conveyance roller (101A) to convey the medium (s) (Fig. 1).

	Claim 5 recites an image reading apparatus comprising an imaging device and a motor to move the imaging device.  The imaging device is discussed for claim 1, being met by Tsumekawa in view of Ikeda.
Tsumekawa discloses sheet fed type image reading apparatus that includes a conveyance roller but does not disclose a motor to move the imaging device.  Ikeda, however, disclose a flatbed type of image reading apparatus that requires moving the imaging device (frame 12 of imaging device 10) in the sub-scanning direction (Figs. 4 and 1, col. 3, lines 4-10).  A motor is inherent to move the imaging device (10) in the sub-scanning direction.
	Both the imaging device (10 in Fig. 1) of Tsumekawa et al. and the imaging device (10 in Fig. 4) of Ikeda are shown to be contact type of image sensor (which is a term in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the imaging device in a flatbed type image reading apparatus that comprises a motor to move the imaging device in the sub-scanning direction, in order to enable the imaging device to read a stationary document. 



Allowable Subject Matter
4.	Claims 2 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2/1 would be allowable because Tsumekawa et al. does not disclose that the second end surface (see the end shown at the right part of Fig. 8A) of the light guide (22) is located so as to protrude from a side surface opposite to the medium side surface of the reflector (32).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674